Case 5:16-cv-00523-JKP-RBF Document 71-14 Filed 06/04/20 Page 1 of 3




                    Exhibit N
              Case 5:16-cv-00523-JKP-RBF Document 71-14 Filed 06/04/20 Page 2 of 3




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Thursday, February 18, 2016 9:03 PM
To:                                glennareedcpa@satx.rr.com; Elvira Ximenes; jximenes@jxminc.com; Ronald Shaw
Subject:                           Re: Cause No. 14-0132-P; In re Estate of Ricardo P. Hernandez


Shaw, Elvira, Jose and Mirthala,

I forwarded your motion to Grandma's counsel. Once he files Grandma's petition, that your motion to expunge will be
moot, so withdraw it the day Grandma's petition is filed.

Your client Elvira still LACKS three signatures for the title contract and deed. You and Elvira going to threaten us again
like you did before? Hang us from the highest tree like you told us. Updenegro and drunk ass Glickler aint going to do
shit. They BOTH are incompetent, biased, bigots, and should remove their BLACK asses from the bench. You still aint
going to get the signatures without Elvira coming to the table to discuss Grandma. Otherwise, NO SALE, PERIOD.

As before, NOTHING sells or moves without MY approval, Elvira pendeja.

See you and your clients soon at jury trial.

Shaw, tell your clients of this email bc I'm speaking to THEM.

Thank you,

/s/Daniel Montes
Grandson of Juana
469-765-5427 cell
plantoperationsdirector@gmail.com



On Feb 18, 2016 5:41 PM, "Daniel Montes" <plantoperationsdirector@gmail.com> wrote:

 Shaw,
 Set the hearing during a jury week so we can have everything resolved at once before the jury. Your client not ready
 and needing more time to prepare? Jajaja

 Shaw, I want YOU to tell my grandmother that's she is not a beneficiary before a jury. I DARE YOU.

 Also, you misrepresented yourself to the court that it's YOUR client that's buying the condo. Carla told us. Also, your
 client failed to inform the heirs of the sales price.

 Yes, you want the name of Grandma's atty. Like I said before I been instructed not to tell you.

 See you at jury trial my friend. We will be there.


 Thank you,

                                                             63
           Case 5:16-cv-00523-JKP-RBF Document 71-14 Filed 06/04/20 Page 3 of 3
/s/Daniel Montes
469-765-5427 cell
plantoperationsdirector@gmail.com



On Feb 18, 2016 1:35 PM, "The Shaw Corporation" <shawcorporation@aol.com> wrote:
Hello,

Attached is a copy of the Motion to Expunge Lis Pendens that was filed today.

Thank you,

The Shaw Corporation
  Attorneys at Law
P.O. Box 91049
San Antonio, Texas 78209
Tel.: (210) 227-3737
Fax: (210) 366-0805
E-mail: ShawCorporation@aol.com

_____Ronald J. Shaw
Attorney at Law




                                                     64
